Citation Nr: 0416847	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
ankle, left shoulder, back, hearing loss and tinnitus, 
temporomandibular joint (TMJ), and dental disorders.

2.  Entitlement to an initial increased evaluation for a 
right ulnar nerve disability rated 10 percent from June 13, 
1994, 20 percent from August 25, 1997, and 30 percent from 
September 29, 2000.

3.  Entitlement to an initial increased evaluation for scars 
of the right arm and right thigh rated 0 percent from June 
13, 1994, and 10 percent from August 25, 1997.

4.  Entitlement to an initial increased evaluation for scars 
of the left arm and left hand rated 0 percent from June 13, 
1994, and 10 percent from August 25, 1997.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had completed more than 20 years of active 
military service when he retired in October 1992. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia where the claim was 
transferred in May 2002.  The Lincoln, Nebraska VARO had 
jurisdiction of the appeal when the Board remanded this case 
in November 1998 and August 2000.  In May 2003 the Cleveland, 
Ohio VARO rendered a decision in this matter.  

The record shows that the veteran filed a notice of 
disagreement in May 1995 with the December 1994 rating 
decision wherein the RO addressed his initial claim with VA.  
Then, he filed a VA Form 1-9 (Substantive Appeal) in July 
1995 (within the one year period following notice in December 
1994) that listed all issues on appeal.  The RO eventually 
issued a Statement of the Case (SOC) in October 1995.  

A Substantive Appeal may be valid despite the fact that it 
was filed prior to the issuance of an SOC.  Archbold v. 
Brown, 9 Vet. App. 124, 132 (1996) (holding that Substantive 
Appeal was valid where appellant filed it within one-year 
period after notice of RO decision being appealed but prior 
to RO's issuance of SOC in response to previously-filed NOD; 
if Board was concerned about adequacy of this Substantive 
Appeal, it had obligation under 38 C.F.R. § 20.203 (1995) to 
notify him) which did not occur in this case.  
Thus, with facts on point with those in Archbold, the service 
connection issues discussed below have been recharacterized 
accordingly from their presentation in the prior Board 
remands.  In addition, the December 1994 decision provided 
initial ratings for the scars of several body surfaces, 
including both arms and hands, and the right ulnar nerve 
disability.  These ratings have remained on appeal.  Thus, 
these issues have been characterized as claims for increased 
initial ratings in accord with the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999).

As to the issues of entitlement to service connection for 
bilateral knee and ankle, left shoulder, back, hearing loss, 
tinnitus, TMJ disability, and dental disorders, and a TDIU, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The right ulnar nerve disability of the major extremity 
approximated mild incomplete paralysis from June 13, 1994, 
moderate incomplete paralysis from August 25, 1997 and severe 
incomplete paralysis from April 15, 2003 on a facts found 
basis.

2.  The scars of the right arm were not productive of 
disability prior to August 25, 1997 when tenderness was 
objectively demonstrated; disabling manifestations from the 
scar residuals of the right thigh have not been shown at any 
time to be productive of tenderness and pain, and there is no 
evidence of limitation on function of part affected or 
underlying soft tissue damage.

3.  There were no disabling manifestations of scars of the 
left arm and left hand prior to August 25, 1997 and there is 
no functional impairment of the left arm or hand as a result 
of the residual scarring; productive of tenderness and pain 
there is no evidence of limitation on function of part 
affected or underlying soft tissue damage.



4.  The probative and competent evidence of record 
establishes that the veteran is ambidextrous, such that the 
Board has concluded that his right upper extremity may be 
construed as his dominant extremity for the purpose of 
application of the pertinent governing criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent prior to August 25, 1997 for a right ulnar nerve 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107, 5107A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.69, 4.124a, Diagnostic Code 8516 (2003). 

2.  The criteria for an initial evaluation of 30 percent from 
August 25, 1997 and 40 percent from April 15, 2003 for a 
right ulnar nerve disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107, 5107A, 5110; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.69, 4.124a, Diagnostic Code 8516. 

3.  The criteria for an initial compensable evaluation from 
June 13, 1994 and 10 percent from August 25, 1997 for scars 
of the right arm and right thigh have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107, 5107A, 5110; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code, 7801, 7804, 7805 
(effective prior and after August 30, 2002).  

4.  The criteria for an initial compensable evaluation from 
June 13, 1994 and 10 percent from August 25, 1997 for scars 
of the left arm and left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107, 5107A, 5110; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.118, Diagnostic Code, 7801, 7804, 7805 (effective 
prior and after August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Ulnar Nerve Disability

The record contained an electrodiagnostic study in 1992 that 
was reported as showing bilateral mild ulnar sensory 
neuropathy.  An examiner noted the veteran was left-handed 
but deemed basically ambidextrous.  Motor examination showed 
no localized weakness or atrophy and normal muscle strength.  
A report late in 1992 noted he had intact motor function of 
the intrinsic muscles of the right hand.  Reexamination in 
1994 reported he was ambidextrous.  There was slight weakness 
in flexion of the right little finger, and patchy sensory 
loss to pinprick in the right ulnar distribution of the 
little finger and palm into the forearm.  Diagnosis was that 
some sensation was regained, but that there was still some 
dyethesias in the right ulnar distribution, mild weakness as 
well in that distribution and substantial return of motor 
function.  The general medical examiner noted numbness in the 
tips of the right little and ring finger from the dog attack. 

The RO in December 1994 assigned a 10 percent evaluation 
under Diagnostic Code 8516 for injury to the right ulnar 
nerve effective June 13, 1994.

VA examination in September 1997 noted veteran denied 
significant change in status of the peripheral nerve damage 
secondary to the dog bite.  A sleeping sensation was felt in 
the 3rd and 4th digits.  The was difficulty grasping.  There 
was no significant change as far as sensation was concerned 
which he reported in the palmar and dorsal aspects of the 
right hand.  There was no motor difficulty with these two 
digits of the right hand and no atrophy of the muscle groups 
of the digits of the wrists.  Diagnosis was ulnar nerve 
sensory changes secondary to dog bite, longstanding.  

Electrodiagnostic evaluation in 1999 reported a mild right 
ulnar neuropathy.  The neurology examiner noted the anterior 
surface of the right forearm was slightly smaller than the 
left, but nowhere did the veteran have definite neurogenic 
atrophy.  After careful inspection the examiner stated there 
was no notice of any definite atrophy involving the thenar 
eminences of the first dorsal interosseous.  The right hand 
was described as typical of right-handed individuals.  There 
was mild weakness in involving the oppponens pollicis against 
the little finger on the right and the other muscles were 
reported as normal.  There was decreased sensitivity to 
pinprick in the distal medial of the forearm and hand and all 
of the second and third fingers of the right hand.  Vibratory 
sensitivity was appreciated normally in the fingertips.  Deep 
tendon reflexes were described as horizontally and vertically 
symmetrical.

The VA scar examiner in 1999 noted the veteran complained of 
constantly dropping things in the right hand, complained of 
increased numbness and tingling in the right hand/forearm 
with tingling more pronounced and painful in cold weather.  
Forearms showed general strength of 5/5 at the wrists and 
elbows, decreased strength in the right third through fifth 
fingers as demonstrated by inability to hold paper between 
the fingers with adduction and complete inability to hold the 
same between the fourth and fifth digits.  The examiner 
recorded decreased sensation and inability to distinguish 
between sharp and dull from just below the right median elbow 
into the lateral palm and the fourth and fifth fingers, and 
decreased sensation in the lateral third digit.  There was 
normal strength and sensation in the left arm.  The diagnosis 
was multiple scars following a dog attack with resultant 
ulnar nerve damage of the right upper extremity.

The RO in April 1999 granted a 20 percent evaluation under 
Diagnostic Code 8516 for the right ulnar nerve injury from 
August 25, 1997.

A medical examination for VA dated September 29, 2000, noted 
essentially the same complaints regarding the right upper 
extremity.  Fine finger movements were described as good, 
with decreased sensation to pinprick in the ulnar aspect of 
the right hand.  Assessment was right ulnar nerve injury 
resulting in sensory symptoms in the ulnar distribution on 
the right.  The veteran did not have motor symptoms on the 
right.  

A VA examiner in April 2003 noted in the examination 
worksheet that the veteran complained of numbness and 
tingling and occasional pain in the right forearm to the 
fourth and fifth fingers and right wrist with active and 
passive ranges of motion.  There was weakness, pain, mild 
incoordination but no swelling deformity or atrophy.  He had 
painful motion of the right wrist secondary to ulnar nerve 
injury and subjective complaints were supported by objective 
findings.  

In the final examination report it was also noted that the 
veteran had no muscle wasting, and that the disability 
affected the right wrist and right fourth and fifth fingers.  
The range of motion of the wrist was limited in radial 
deviation and ulnar deviation secondary to pain both active 
and passive, he had good grip and was able to make a fist, 
and range of motion was described as mildly painful.  The 
examiner stated that there was overlap from carpal tunnel 
syndrome that could not be dissociated from the impairment 
caused by the service-connected disability.  The range of 
motion was additionally limited by pain, fatigue, weakness 
and lack of endurance and repetitive action of changing the 
gear while driving a truck.

The RO in May 2003 granted a 30 percent evaluation under 
Diagnostic Code 8516 for the right ulnar nerve injury from 
September 29, 2000.


Scarring

VA examination in 1994 noted scars residuals from multiple 
laceration and puncture wounds from a dog attack of hands 
arms and wrists.  Several of the scars were described as 
hypopigmented.  Collectively the examiner stated that none of 
the scars were hypersensitive to touch.  There was no keloid 
formation, adherence or herniation, no inflammation, 
swelling, depression or ulceration.  None were tender or 
painful on objective demonstration, and there was no 
limitation of function or part affected.  Photographs of the 
upper extremities were taken to note cosmetic effects.  There 
were no references to the thigh scar other than by history.  

The RO in December 1994 assigned a single 0 percent 
evaluation under Diagnostic Code 7805 from June 13, 1994 for 
scars of right arm, left arm, right hand and right thigh.  

A VA examiner in September 1997 reported the veteran had 
stated there was no change in the status of the scars since 
the 1994 examination.  No photographs were taken since there 
was no change reported, and the description in the 1994 
examination bore true as far as current examination.  
Diagnosis was scars to right arm, left arm, left hand and 
right thigh secondary to dog bites.   

A VA examiner in 1999 noted complaints of itching and growth 
around the scars.  The examiner identified numerous scars of 
the both hands and forearms and stated the wounds were 
relatively smooth in texture with mild depression, nontender 
without inflammation, edema, or keloid formation.  According 
to the report, the volar surface at the top of the thumb was 
flat and adherent, and all scars were paler than normal in 
color.  There was moderate disfigurement on the right hand 
dorsal surface.  

The scar of the right upper posterior thigh was described as 
nontender and irregular in shape.  The diagnosis was multiple 
scars following a dog attack with resultant ulnar nerve 
damage of the right upper extremity.  The examination 
worksheet indicated the medical records were not available 
for review and that the examiner indicated there was 
limitation of function from the wound scarring but without 
further elaboration.  

The RO in April 1999 granted a single 10 percent evaluation 
under Diagnostic Code 7804 from August 25, 1997 for scars of 
right arm, left arm, left hand and right thigh.  

A medical examiner in September 2000 noted there were scars 
over the right hand and forearm without otherwise describing 
them.  The VA examiner in October 2000 indicated the claims 
file was reviewed and that the veteran's complaints were 
directed to the entire dorsum of the forearms rather than any 
specific scar.  



It was noted that the right lower extremity was not bothering 
him at this point.  The examiner sated the puncture wound 
scars there were hardly noticeable.  

The examiner stated that all scars without exception were 
nontender to palpation.  The skin texture was smooth with no 
ulceration or breakdown.  Most were slightly depressed, with 
no inflammation, edema or keloid formation.  All scar tissue 
showed normal pink coloration with no significant 
disfigurement.  A major scar on the dorsal left forearm 
proximal to the wrist was slightly adherent to the underlying 
subcutaneous tissue, as was a scar on right dorsal forearm 
proximal to the right wrist.  

Both caused some tenderness with deep massage.  Range of 
motion of the wrist was normal (30 degrees dorsiflexion 
flexion, 70 degrees of volar flexion).  The was normal 
strength in ulnar and medial nerves bilaterally.  The 
assessment was superficial scarring with some adherence with 
no repeated ulceration.  The scarring was not significantly 
tender to palpation.  There was no limitation on function of 
either hand or upper extremity.  The examiner recorded that 
the scar of right lower extremity was certainly not 
disabling.  

The examiner opined that the scars in and of themselves 
should not limit ability to work, particularly as range of 
motion and strength were not affected.  The examiner also 
opined that the history of generalized irritation on dorsum 
of foreman by sun and accompanying dryness and itching 
possibly represented some kind of dermatitis.  Several 
photographs were obtained.  

The RO in May 2003 granted a separate 10 percent evaluation 
under Diagnostic Code 7804 from August 25, 1997. for scars of 
left arm and left hand.  The RO continued a 10 percent 
evaluation under Diagnostic Code 7804 from August 25, 1997 
for scars of right arm and right thigh. 


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. 
The maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to in this section 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. § 
4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The ulnar nerve (major), paralysis of: Complete; the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened, 60.  Incomplete: 
Severe 40, Moderate 30, Mild, 10.  Diagnostic Code 8516. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  



The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).


Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.
38 C.F.R. § 4.69.

Pertinent diagnostic codes and associated criteria for rating 
scar disabilities prior to August 30, 2002, are reported 
below.

For disfiguring scars of the head, face or neck, a 
noncompensable evaluation may be assigned when slight, 10 
percent when moderately disfiguring; 30 percent when severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lids, or auricles; and 50 percent when there is 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118; Diagnostic Code 7800.

Note: When in addition to tissue loss and cicatrisation there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118; Diagnostic Code 7800.

For third degree scars and burns, a 10 percent evaluation may 
be assigned for an area or areas exceeding 6 square inches 
(38.7 centimeters squared); a 20 percent evaluation may be 
assigned for an area or areas exceeding 12 square inches 
(77.4 centimeters squared); a 30 percent evaluation may be 
assigned for an area or areas exceeding one-half square foot 
(0.05 meters squared); a 40 percent evaluation may be 
assigned for an area or areas exceeding 1 square foot (0.1 
meter squared).  38 C.F.R. § 4.118; Diagnostic Code 7801.

Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.

Note (2); Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118; Diagnostic Code 7801.

A 10 percent evaluation may be assigned for second degree 
scars or burns for an area or areas approximating 1 square 
foot (0.1 meter squared).  38 C.F.R. § 4.118; Diagnostic Code 
7802.

Note: See Note (2) under diagnostic code 7801.  38 C.F.R. 
§ 4.118; Diagnostic Code 7802.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.
A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.
Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Pertinent diagnostic codes and associated criteria for rating 
scar disabilities effective August 30, 2002, are reported 
below.

For disfigurement of the head, face or neck, a 10 percent 
evaluation may be assigned for one characteristic of 
disfigurement; 30 percent with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristic of disfigurement; a 50 percent 
evaluation may be assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement; an 80 percent 
evaluation may be assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118; Diagnostic Code 7800.
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:

Scar 5 or more inches (13 or more centimeters) in length.
Scar at least one-quarter inch (0.6 centimeter) wide at 
widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters).

Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters).

Skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).

Note (2); Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118; Diagnostic Code 7800.

For scars other than head, face, or neck, that are deep or 
that cause limited motion, a 10 percent evaluation may be 
assigned for an area or areas exceeding 6 square inches (39 
square centimeters); a 20 percent evaluation may be assigned 
for an area or areas exceeding 12 square inches (77 square 
centimeters); a 30 percent evaluation may be assigned for an 
area or areas exceeding 72 square inches (465 square 
centimeters); a 40 percent evaluation may be assigned for an 
area or areas exceeding 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118; Diagnostic Code 7801.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.

For scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 square centimeters) or 
greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118; Diagnostic 
Code 7802.

A 10 percent evaluation may be assigned for unstable 
superficial scars.  38 C.F.R. § 4.118; Diagnostic Cod 7803.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118; Diagnostic 
Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118; 
Diagnostic Code 7804.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.) 38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars may be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased initial rating for right ulnar nerve impairment and 
scar residuals has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefits sought on appeal on facts found basis for a 
portion of the appeal period.  

In summary on the issue of initial ratings, the Board 
concludes any deficiencies in the duties to notify and to 
assist constitute harmless error.  
Initially the Board observes that this appeal originated from 
a grant of service connection that occurred before the 
passage of the VCAA and there was evidentiary development 
pursuant to Board remands.  In addition, there was a VCAA 
notice issued in December 2002 directed in part to these 
issues. 

Applying a recent precedent opinion of the VA General Counsel 
by analogy, the applicable initial evaluation for the right 
ulnar nerve and scar residuals did not require another VCAA 
notice.  The General Counsel reasoned that under 38 U.S.C. § 
5103(a), the Department of Veterans Affairs (VA), upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  Here the veteran 
received appropriate notice under the applicable notice and 
duty to assist provisions in effect in 1994.  
Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable by analogy to the 
situation in this case where the appeal of the initial rating 
was brought from the December 1994 grant of service 
connection.  

The Board cannot overlook the fact that the veteran did 
receive an acceptable VCAA letter late in 2002.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The Board notes the absence of any argument directed to VCAA 
compliance in the context of the initial rating 
determinations.  Thus, the holding in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) would not be applicable in light of 
the precedent opinion cited to previously.  The VCAA is not 
an excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  

Having found the applicable notice and duty to assist 
provisions are met in this claim, the Board turns its 
attention to the merits.  


Initial Evaluations: Right Ulnar Nerve and Residual Scars 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

A threshold consideration here is whether the left or right 
hand is deemed the dominant extremity for rating purposes.  
The RO has apparently determined the right hand is dominant 
and the Board agrees in view of information recorded during 
military service and on the initial VA examination.  There 
appears to be some ambiguity in section 4.69, but in any 
event interpretive doubt is to be resolved in the claimant's 
favor.  See e.g. Brown v. Gardner, 115 S. Ct. 552, 555 
(1994).  

Ambidexterity may be determined from the record and no VA 
examiner has disputed it in the veteran's case.  Thus a fair 
reading of section 4.69 and application of the benefit of the 
doubt rule permits the Board to conclude that the right hand 
is dominant for rating purposes as it is the more severely 
disabled.  

The record reflects that the RO rated the veteran's 
disabilities on the basis of several contemporaneous VA 
examinations that included complaints of numbness and 
weakness related to the ulnar nerve disability.  The 
comprehensive VA examinations and the private reports that 
supplement the VA examinations, collectively, offer 
substantive information probative of the severity of the 
service-connected disability.  Thus, the reports appear to 
offer the best evidence of the current severity of the right 
ulnar nerve disability and scar residuals.

Regarding the ulnar nerve disability, the rating scheme 
assesses the intensity of neurologic symptoms as reflected in 
limitation of function from sensory and motor 
impairment/paralysis as primary rating criteria for the 
incremental ratings from 0 to 60 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the selected rating scheme appropriate for the veteran's 
disability in view of the symptomatology and the disease for 
which service connection is in effect.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (2003).

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted for a portion of the initial rating period on a 
facts found basis.  The neurologic symptoms, overall, appear 
to reflect no more than the corresponding percentage 
evaluation of 10 percent would contemplate under Code 8516 
prior to August 25, 1997.  
The findings from the initial VA examination were consistent 
with an earlier neurologic evaluation that found mild ulnar 
nerve disability.  There was a specific finding of no motor 
impairment from the 1992 examination and none was indicated 
on the VA examination in 1994.  Thus the 10 percent 
evaluation for this period would seem to reflect the facts 
established on the contemporaneous evaluations.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 30 
percent evaluation from August 25, 1997.  A 30 percent 
evaluation contemplates a moderate disorder due to incomplete 
paralysis of the major or dominant extremity.  In essence, 
the 1997 and 1999 examinations collectively show sensory 
impairment in the fingers, difficulty grasping but no motor 
difficulty.  The scar examination was significant in 
illustrating the extent of the grasping impairment and 
diminished sensation.  The 30 percent evaluation is the next 
higher evaluation and is appropriate for sensory impairment.  

Although the RO assigned a 20 percent evaluation, the rating 
schedule does not provide that incremental rating for the 
dominant hand.  The rating decision granting the increase 
seemed to apply the nondominant rating scheme, which is not 
applicable.  Again the examiner in September 2000 also noted 
no motor symptoms.  Thus applying the major extremity rating 
scheme and section 4.7 supports the 30 percent evaluation on 
a facts found basis from August 25, 1997.  How the RO arrived 
at that date is readily apparent from the correspondence on 
file directed to the severity of the right ulnar nerve 
disability.

The next higher evaluation is 40 percent that recognizes 
severe incomplete paralysis.  The rating contemplates more 
than wholly sensory manifestations.  The evidence of 
probative value in view of the detailed description of 
pertinent evaluative criteria on the April 15, 2003 
examination, viewed objectively, favors the increase.  It 
supports a conclusion that the veteran's disorder is more 
than moderate in view of appreciable objective findings, for 
example the functional limitation limited motion, 
incoordination and pain.  In addition, the examiner could not 
distinguish elements from carpal tunnel syndrome on the 
examination.  
The recent examination carefully documented the level of 
impairment from the ulnar nerve disability and it also 
contained a careful evaluation of additional factors that 
assessed the overall functional impairment as the Board 
remand had requested.  The facts found would more nearly 
approximate the criteria for severe incomplete paralysis 
rather than complete paralysis and allow for the 40 percent 
evaluation from April 15, 2003.   

Turning to the residual scars, the veteran is dissatisfied 
with the 10 percent evaluations assigned for his multiple 
scars.  However, the Board's application of the previous and 
amended criteria for rating scars does not permit assignment 
of a higher evaluation.  In this regard the Board notes that 
under the previous rating criteria a 10 percent evaluation is 
the maximum schedular evaluation assignable for a tender and 
painful scar.  In the veteran's case this apparently was the 
RO justification for the separate evaluations of 10 percent 
for each upper extremity.  In addition, the RO has evaluated 
the claim under the amended criteria.

The veteran is deemed to have tender and painful scarring 
which is rated as 10 percent disabling under diagnostic code 
7804.  His scars are located in a limited area except for the 
right thigh scar residuals, but as noted on examination the 
thigh scarring if inconsequential form the perspective of 
disabling residuals.  

Under the previous diagnostic code 7805 criteria, the veteran 
would fare no better.  In this regard the Board notes that a 
rating may be assigned on limitation of function of part 
affected.  The initial VA examination found no such 
limitation and in fact the scars were essentially 
unremarkable otherwise.  Thus the 0 percent evaluation prior 
to August 25, 1997 is well supported in the record and the 
Board will not disturb it.  

The 10 percent evaluation assigned from August 25, 1997 
appears liberal in light of the September 1997 examination 
that noted no essential change from the previous examination.  
On reexamination in 1999 the findings were more detailed for 
the right hand and forearm and one adherent scar and some 
disfigurement were noted.  
Undoubtedly these findings could have been noted on the 
previous examination that did seem cursory.  Thus, there is 
some justification for the 10 percent evaluation for the 
right upper extremity from mid 1997.  

On the most recent scar examination, a VA examiner commented 
that there was some adherence on the left forearm and overall 
some slight depression and some tenderness of two scars, one 
on each upper extremity.  Otherwise there was no impairment 
of function and the examiner did not report soft tissue 
damage.  As the Board reported earlier, the RO granted the 
veteran a separate compensable evaluation of 10 percent for 
the left forearm scar from August 25, 1997 which is generous 
as well but represents a result contemplated in the liberal 
application of the law and regulations.  

There was a reference to tenderness of the October 2000 
examination.  Other previous diagnostic criteria are not 
applicable to the veteran's case at hand since the scars at 
issue do not involve the head, face, or neck, or a scar 
residual to burning.

A similar situation exists with respect to application of the 
amended criteria effective August 30, 2002.  Under diagnostic 
code 7804, a 10 percent evaluation is the maximum schedular 
evaluation for a painful scar.  In the same regard, a 10 
percent evaluation is the maximum schedular evaluation for an 
unstable superficial scar under diagnostic code 7803.  Under 
diagnostic code 7805, the clinical situation is the same as 
under the previous criteria.  

Again, under the revised criteria, the evaluations assignable 
under diagnostic code 7800 are not for application, as the 
scars at issue do not involve the head, face, or neck.  The 
evaluations assignable under diagnostic code 7801 are also 
not applicable because the scars have not been shown to be 
productive of limited motion.  The examiner in 2000 made a 
specific finding that the scars did not affect motion.  
Additionally, no soft tissue damage was reported.  However 
neither of the adherent scars is reported as exceeding 12 
square inches (77 square centimeters) (The 1994 VA 
examination provided the most detailed measurement).

The veteran, for the purpose of application of all possible 
provisions of the rating schedule, is receiving the maximum 
schedular evaluation possible under the previous or amended 
criteria, neither of which are more favorable to his claim.  
No question has been presented as to which of two evaluations 
would more properly classify the severity of his scars of the 
upper extremities and right thigh.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the service-connected 
scars reviewed on appeal.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that the scarring has not required any 
inpatient care and has not markedly interfered with 
employment.

The current separate 10 percent evaluations adequately 
compensate the veteran for the nature and extent of severity 
of his scars and the schedule is more than adequate to 
evaluate the right ulnar nerve.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this matter.


ORDER

Entitlement to an initial evaluation for a right ulnar nerve 
disability in excess of 10 percent prior to August 25, 1997 
is denied.

Entitlement to an initial increased evaluation for a right 
ulnar nerve disability of 30 percent from August 25, 1997 and 
40 percent from April 15, 2003 is granted subject to the 
regulations governing the payment of monetary awards.  To 
this extent only the appeal is allowed.

Entitlement to an initial compensable evaluation for scars of 
the right arm and right thigh from June 13, 1994, and in 
excess of 10 percent from August 25, 1997 is denied.

Entitlement to an initial compensable evaluation for scars of 
the left arm and left hand from June 13, 1994 and in excess 
of 10 percent from August 25, 1997 is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The issue of entitlement to a TDIU was addressed in a 
December 2002 VCAA notice letter that was substantially 
compliant with Quartuccio, supra.  However, the letter was 
too vague regarding the specific issues of entitlement to 
service connection for bilateral knee and ankle, left 
shoulder, back, hearing loss, tinnitus, TMJ, and dental 
disorders.  These issues are being reviewed without regard to 
finality for reasons stated at the beginning of this decision 
and the veteran's case warrants a more comprehensive 
statement of the notice and duty to assist provisions.  The 
Board observes that the initial VA examination in 1994 seemed 
to indicate there were at a minimum recurring manifestations 
of orthopedic disability.  More recent VA records contain a 
May 2000 reference to noncardiac left shoulder pain.  


In accordance with the representative's argument in April 
2004, there is an issue of service connection for carpal 
tunnel syndrome intertwined with the claim for a TDIU.  Here 
the Board must point out that a 1992 medical evaluation, 
apparently during military service mentioned carpal tunnel 
syndrome, although the most recent VA examination noted this 
was not a service-connected disability which is technically 
correct.  Regarding the TDIU claim, the recent VA examination 
raised questions regarding the extent of the veteran's 
ability to work although he apparently was working 
irregularly. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Accordingly, the case is remanded to the VBA 
AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for any bilateral knee and ankle, left 
shoulder, back, hearing loss, tinnitus, 
TMJ, and dental disorders both before and 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  Thereafter, the VBA AMC should 
arrange for VA special orthopedic; 
neurological; ear, nose, throat; 
audiology; and dental examinations by 
respectively appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
whether any bilateral knee and ankle, 
left shoulder, back, hearing loss, 
tinnitus, TMJ, dental, and carpal tunnel 
syndrome disorders is/are related to his 
service on any basis.



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by all examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

Each appropriate medical specialist must 
be requested to express an opinion as to 
whether it is at least as likely as not 
that any bilateral knee and ankle, left 
shoulder, back, hearing loss, tinnitus, 
TMJ, dental, and carpal tunnel syndrome 
disorders found on examination is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  





The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for bilateral knee and 
ankle, left shoulder, back, hearing loss, 
tinnitus, TMJ, and dental disorders on a 
de novo basis.  The VBA AMC should also 
readjudicate the claim for a TDIU and the 
newly raised intertwined issue of service 
connection for carpal tunnel syndrome.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



